Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/22 and 3/16/22 are being considered by the examiner.

Specification
Applicant cites a commonly owned patent application without providing the patent application number in [0077].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 and 19-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent Application 16/867,800 in view of Lang (US 2019/0110842). Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claims have the same scope of the cited US Patent.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Table 1 illustrates the conflicting claims.
Instant Application 16/867,812
1, 19
20
Copending Application 16/867,800
1
18

Table 2 provides a comparative mapping of the limitations of claim 1 of the present application when compared against the limitations of claim 1 of US Patent 9,990,037. The differences have been bolded to further emphasize their similarity. 
Instant Application 16/867,812
Copending Application 16/867,800
1.A surgical system comprising:
a mixed reality display including at least one processor, at least one camera and at least one sensor; and
a computer database configured to transmit data points of pre-operative imaging of vertebral tissue to the mixed reality display,
1. A method for surgically treating a spine, the method comprising the steps of:



pre-operatively imaging vertebral tissue;
the mixed reality display being configured to display a first image of a surgical treatment configuration for the vertebral tissue, a second image of a surgical strategy for  implementing the surgical treatment configuration with the vertebral tissue and intra-operatively displaying a third image of a surgical plan for implementing the surgical plan with the vertebral tissue in a common coordinate system.
displaying a first image of a surgical treatment configuration for the vertebral tissue from a mixed reality display and/or a second image of a surgical strategy for
implementing the surgical treatment configuration with the vertebral tissue from the mixed reality display;
determining a surgical plan for implementing the surgical strategy; and
intra-operatively displaying a third image of the surgical plan with the vertebral tissue from the mixed reality display.
20. A surgical system comprising: a tangible storage device comprising computer-readable instructions;
a mixed reality display including a central processor and a holographic
processor, and one or more cameras and sensors; and one or more processors, executing the instructions in operation of the system for:
18. A method for surgically treating a spine, the method comprising the steps of:
pre-operatively imaging vertebral tissue;
pre-operatively imaging vertebral tissue;
transmitting data points of the imaging to a computer database and determining a surgical treatment configuration for the vertebral tissue;
transmitting data points of the imaging to a computer database and determining a surgical treatment configuration for the vertebral tissue;
determining a surgical strategy for implementing the surgical treatment
configuration;
determining a surgical strategy for implementing the surgical treatment configuration;
generating data points representative of a first image of the surgical treatment
configuration and a second image of the surgical strategy;
generating data points representative of a first image of the surgical treatment configuration and a second image of the surgical strategy;
displaying the first image and/or the second image from the mixed reality display;
displaying the first image and/or the second image from a mixed reality display;
determining a surgical plan for implementing the surgical strategy with the vertebral tissue and generating data points representative of a third image of the
surgical plan;
determining a surgical plan for implementing the surgical strategy with the vertebral tissue and generating data points representative of a third image of the surgical plan;
displaying the third image with the vertebral tissue from the mixed reality display;
displaying the third image with the vertebral tissue from the mixed reality display;
imaging surgically treated vertebral tissue;
imaging surgically treated vertebral tissue;
generating data points representative of a fourth image comparing the third image and the imaging of the surgically treated vertebral tissue; and
displaying the fourth image from the mixed reality display.
generating data points representative of a fourth image comparing the third image and the imaging of the surgically treated vertebral tissue; and
displaying the fourth image from the mixed reality display.


As Table 2 illustrates, all the limitations of claim 1 of the present application are included in claim 1 of Copending US Patent Application 16/867,800 except for the limitation “displaying… in a common coordinate system”. Lang further discloses preoperative data of the patient (e.g. image studies, x-ray, CT, MRI), live data of the patient, intra-operative image, virtual surgical plan, one or more optical measurement input/output (e.g. landmarks), and HMD are all registered in a common coordinate system as shown in Fig 1-2, 11, 13-14. Thus, claims 1 and 19-20 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention, as anticipation of all limitations is tantamount to obviousness.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 cites the limitation “a holographic reconciliation overlay”. Here, holographic means stereoscopic, and overlay means superimpose. But, it is unclear how to define a holographic reconciliation overlay.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lang (US 2019/0110842).
As to Claim 1, Lang teaches A surgical system comprising: 
a mixed reality display including at least one processor, at least one camera and at least one sensor (Lang, [0102]); and 
a computer database configured to transmit data points of pre-operative imaging of vertebral tissue to the mixed reality display (Lang discloses pre-operative imaging study 40 and intra-operative image study 41 can be obtained and segmented for extracting surface, volumes or key features, and images of the patient are superimposed onto live data seen through HMD in [0201]; virtual and live data of the patient can include vertebral tissue in [0276-0290]),
the mixed reality display being configured to display a first image of a surgical treatment configuration for the vertebral tissue, a second image of a surgical strategy for implementing the surgical treatment configuration with the vertebral tissue and intra-operatively displaying a third image of a surgical plan for implementing the surgical plan with the vertebral tissue in a common coordinate system (Lang discloses “The pre-operative 40 or intra-operative 41 imaging study can be segmented 42, extracting, for example, surfaces, volumes or key features…The pre-operative 40 or intra-operative 41 imaging study and any 3D reconstruction or 3D rendering 43 can be registered in a common coordinate system 44. The pre-operative 40 or intra-operative 41 imaging study and any 3D reconstruction or 3D rendering 43 can be used for generating a virtual surgical plan 45. The virtual surgical plan 45 can be registered in the common coordinate system 44…An optical head mounted display 48 can project or display digital holograms of virtual data or virtual data 49 superimposed onto and aligned with the surgical site” in [0201]; “In some embodiments, segmented data or raw data can be superimposed on the patient's live data seen through the optical head mounted display” in [0205]; “any combination of 2D, 3D, and multi-dimensional images can be superimposed on live patient data by the OHMD” in [0221]; “the OHMD can display a virtual image of a target tissue or adjacent tissue. The virtual image of the target tissue or adjacent tissue can be, for example, an image of or through a tumor or other type of pathologic tissue or a spine or a spinal pedicle” in [0246]; “In this case, the pinned or drilled tissue of the live patient or portions thereof can be matched to or superimposed and/or registered with the corresponding pinned or drilled tissue in the virtual surgical plan” in [0808].)

As to Claim 2, Lang teaches A surgical system as recited in Claim 1, wherein the computer database is further configured to transmit data points of intra-operative imaging of surgically treated vertebral tissue to the mixed reality display and the mixed reality display is further configured to display of a fourth image comparing the third image and the intra-operative imaging of the surgically treated vertebral tissue (Lang discloses “In this case, the surgically altered tissue or tissue surface or tissue contour or tissue perimeter or tissue volume or other tissue features in the live patient can be matched to, superimposed onto and/or registered with the surgically altered tissue or tissue surface or tissue contour or tissue perimeter or tissue volume or other tissue features in the virtual data of the patient, e.g. in a virtual surgical plan developed for the patient. The matching, superimposing and/or registering of the live data of the patient and the virtual data of the patient after the surgical tissue alteration can be performed using the same methods described in the foregoing or any of the other registration methods described in the specification or any other registration method known in the art” in [0273]; “Overlaying or superimposing, for example, a true 3D, e.g. stereoscopic 3D, view of the anatomy from the pre- or intra-operative imaging study and/or virtual surgical plan of the patient using the OHMD display onto the same anatomic structures and/or virtual surgical plan displayed in 2D or pseudo 3D by the standalone or separate computer or display monitor can be beneficial for the surgeon as he or she executes surgical plans or plans next surgical plans during a procedure. [1289” in [01289]; see also [0394, 0512,0650, 0656, 0659]).

As to Claim 3, Lang teaches A surgical system as recited in Claim 2, wherein the fourth image includes a holographic reconciliation overlay of the surgical strategy to the surgically treated vertebral tissue (Lang discloses “Using a virtual or other interface, the surgeon wearing OHMD 1 11 can execute commands 32, e.g. to display the next predetermined bone cut, e.g. from a virtual surgical plan or an imaging study or intra-operative measurements, which can trigger the OHMD's 11, 12, 13, 14 to project digital holograms of the next surgical step 34 superimposed onto and aligned with the surgical site in a predetermined position and/or orientation” in [0146]; “In this case, statistical techniques can be applied to reconcile small differences between the initial registration and the registration to the altered surgical surface or site including the one or more pins or drills” in [0795].)

As to Claim 4, Lang teaches A surgical system as recited in Claim 2, wherein the intra-operative imaging includes a CT scan (Lang discloses “Optionally, intraoperative imaging can be performed 207 using, for example, x-rays or CT/O-arm imaging 207” in [1555]).

As to Claim 5, Lang teaches A surgical system as recited in Claim 1, wherein the mixed reality display is configured to transmit the third image to an image guidance system including a tracking device having a sensor that communicates a signal representative of a position of at least one image guide connected with at least one surgical instrument or at least one spinal implant relative to the vertebral tissue (Lang discloses “For example one or more optical markers can be included in, integrated into, or attached to… an implant positioner…” in [0433]; “the image and/or video capture system can detect an optical marker included in, integrated into, and/or attached to the surgical instrument. Since the location, position, alignment and/or orientation of the optical marker on the surgical instrument are known and the dimensions, e.g. at least one of them, or geometry of the surgical instrument are known, the image and/or video capture system can track the optical marker and the surgical instrument with regard to its location, position, orientation, alignment and/or direction of movement” in [0434]).
 
As to Claim 6, Lang teaches A surgical system as recited in Claim 1, wherein the image guidance system is connected with a robotic guidance system including an end effector of a robotic arm (Lang discloses “The surgeon can move the head forward. This forward motion is captured by an IMU and translated into a forward movement of a robotic arm holding a surgical instrument along the direction of the surgical instrument” in [0155].)

As to Claim 7, Lang teaches A surgical system as recited in Claim 5, wherein the tracking device is configured to track a location and orientation of the mixed reality display in the common coordinate system (Lang discloses registration of OHMD, patient landmarks, devices/instruments in common coordinate system, and live tracking of movement of OHMD in Fig 17C.)

As to Claim 8, Lang teaches A surgical system as recited in Claim 5, wherein the tracking device communicates with a processor of the image guidance system to generate a storable image of the at least one surgical instrument or spinal implant relative to the vertebral tissue for display from the mixed reality display (Lang discloses “the OHMD 145 can display hidden or internal structures 151, e.g. visualized on preoperative or intraoperative imaging studies or combinations of both, and the surgeon or the software can align the planes, axis or path, as well as optionally virtual implants or instruments, relative to the hidden or internal structures 149” in [0909].)

As to Claim 9, Lang teaches A surgical system as recited in Claim 1, wherein the at least one processor includes a central processor and a holographic processor (Lang discloses CPU, GPU and holographic processing unit in [0104].)

As to Claim 10, Lang teaches A surgical system as recited in Claim 1, wherein the mixed reality display includes a stereoscopic optical see-through headset (Lang discloses using a see through optical head mounted display in claim 1).

As to Claim 11, Lang teaches A surgical system as recited in Claim 1, wherein the surgical treatment configuration includes a segmentation of the vertebral tissue and/or a surgical reconstruction of the vertebral tissue (Lang discloses “The image can be an original image or a reformatted, reconstructed or segmented or partially segmented image of the patient” in [0232]; “the segment 3D surface of the patient's target anatomy” in [0519]; see also Fig 23.)

As to Claim 12, Lang teaches A surgical system as recited in Claim 1, wherein the second image includes a holographic overlay (Lang, Fig 2-3.)

As to Claim 13, Lang teaches A surgical system as recited in Claim 1, wherein the second image includes a holographic overlay of one or more spinal implants on a surgical reconstruction of the vertebral tissue (Lang discloses “With guidance in mixed reality environment, e.g. with stereoscopic display like an electronic  holographic environment, a virtual surgical guide, tool, instrument or implant can be superimposed onto the joint, spine or surgical site” in [0245]; “Generate 3D reconstruction of select portions of the anatomy, e.g. disk, spine, nerve roots…” at step 242 of Fig 16A.)

As to Claim 14, Lang teaches A surgical system as recited in Claim 1, wherein the third image includes a holographic overlay having indicia on the vertebral tissue, the indicia representing one or more anatomical zones (Lang discloses “Aspects of the invention relate to a device comprising at least one optical head mounted display, the device being configured to generate a virtual surgical guide. In some embodiments, the virtual surgical guide is a three-dimensional representation in digital format which corresponds to at least one of a portion of a physical surgical guide, a placement indicator of a physical surgical guide, or a combination thereof” in [0006]; “virtual 2D image data as well as 3D image data which are being superimposed onto the patient's live data, typically live data from the same anatomic region, e.g. a brain, a spine, a hip, a knee etc.” in [0235]; “The patient specific marker or template can be designed or fitted to any of the previously mentioned tissues, if applicable for a particular anatomic region, e.g. cartilage, subchondral bone, cortical bone, osteophytes etc…Patient specific markers can be used to register one or more normal or pathologic tissues or structures in a common coordinate system, for example with one or more OHMD's and virtual data of the patient” in [0640].)

As to Claim 15, Lang teaches A surgical system as recited in Claim 1, wherein the at least one sensor includes a three dimensional scanner configured to determine a three dimensional surface image of the vertebral tissue (Lang discloses “In some embodiments of the invention, 3D laser scanners or depth sensors known in the art, such as, for example, the Structure laser scanner provided by Occipital Inc., can be used to image the surface of the patient's bone and/or cartilage and/or tissue and/or ligaments and/or menisci and/or organ. Other 3D scanners known in the art can be used. Any laser scanning, optical or light scanning technique known in the art for determining, estimating or deriving the 3D volume, 3D surface or 3D shape of a structure known in the art can be used” in [1182]; vertebral anatomy in Fig 17C.)


As to Claim 16, Lang teaches A surgical system as recited in Claim 1, wherein the mixed reality display has at least one sensor including a three dimensional scanner and at least one processor including a registration processor configured to register a three dimensional surface image of the vertebral tissue determined by the three dimensional scanner with the pre-operative imaging of the vertebral tissue (Lang discloses using 3D scanner to image 3D surface of patient’s bone tissue (i.e. vertebral issue in Fig 17C) in [1182]; register in common coordinate system in Fig 2-3).

As to Claim 17, Lang teaches A surgical system as recited in Claim 1, wherein the at least one camera includes a stereoscopic camera configured to capture a stereoscopic video including the vertebral tissue (Lang discloses “Optionally generate different perspective views or stereoscopic views for the left and right eye of the anatomy/ pathologic tissue, target tissue, injured site, surgical site in OHMD” at step 247 of Fig 16A.)

As to Claim 18, Lang teaches A surgical system as recited in Claim 17, wherein the mixed reality display has at least one sensor including a three dimensional scanner and at least one processor including a rendering processor configured to combine the stereoscopic video with a three dimensional surface image of the vertebral tissue determined by the three dimensional scanner and the pre-operative imaging of the vertebral tissue (Lang discloses “virtual 2D image data as well as 3D image data which are being superimposed onto the patient's live data, typically live data from the same anatomic region, e.g. a brain, a spine, a hip, a knee etc.” in [0235]; 3D scanner in [1182]; “Overlaying or superimposing, for example, a true 3D, e.g. stereoscopic 3D, view of the anatomy from the pre- or intra-operative imaging study and/or virtual surgical plan of the patient using the OHMD display onto the same anatomic structures and/or virtual surgical plan displayed in 2D or pseudo 3D…” in [1289].)

Claim 19 is rejected based upon similar rationale as Claim 1.
Claim 20 is rejected based upon similar rationale as Claim 1 & 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612